Citation Nr: 1116051	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-14 708	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a psychiatric disability (to include posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for a cognitive disability (claimed as 
a residual of a closed head injury).

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1995 to August 1999, with subsequent reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, an RO hearing was held; a transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of RO consideration.  
 
In compliance with the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and because the record shows other psychiatric diagnoses (including depression, not otherwise specified); the claim of service connection for PTSD has been characterized and adjudicated by the RO to encompass other psychiatric disability.   

The matters of service connection for cognitive, psychiatric, and left knee disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A chronic right knee disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a right knee disability.  


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to their initial adjudication.  A December 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO also secured records from the Social Security Administration (SSA).  The Veteran was afforded a VA orthopedic consultation for his knees in 2007; as that consultation found that the Veteran does not have a right knee disability (and because no evidence to the contrary has since been received), a VA nexus examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A June 1997 STR notes that the Veteran complained of pain in his right leg following an accident involving an automobile running over his leg.  The assessment was right leg contusion.
  
On April 1999 service separation examination the Veteran's lower extremity evaluation was normal.  

A May 1999 STR notes that the Veteran complained of right knee pain for two days with a history of a right knee rugby injury.  The assessment was first degree MCL strain.  A follow-up STR notes that the strain was resolving.  

On January 2001 reserve retention examination evaluation of the lower extremities was normal.  

An October 2007 VA orthopedic consultation notes that the Veteran reported prior MCL injuries to both knees that were currently asymptomatic.  The diagnosis was unremarkable knee exams.  A November 2007 VA outpatient treatment record notes that the Veteran did not remember which knee hurt him due to short-term memory loss.  He complained of infrequent giving way of the left knee.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a right knee disability).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's complaints of right knee injuries in service, each incident was treated conservatively with no chronic pathology or residual disability noted.  Service separation and subsequent reserve retention examinations did not find a right knee disability.  Accordingly, a chronic right knee disability was not manifested in service.  

Furthermore, the evidence of record does not show that the Veteran has, or during the appeal period has had, a right knee disability.  The October 2007 VA orthopedic consultation found that there was not right knee disability (Notably, at that time the Veteran himself indicated that the right knee was asymptomatic.).  There has been no evidence since received that shows or suggests the presence of a right knee disability, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for a right knee disability is not met.  Without a diagnosis of a right knee disability, there is no valid claim of service connection for such disability.  See Brammer, supra.  

[The Veteran is advised that new evidence that he has a right knee disability could be a basis for reopening this claim.]


ORDER

Service connection for a right knee disability is denied.


REMAND

Regarding service connection for psychiatric, cognitive, and left knee disabilities, while the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4). With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
	
      Psychiatric and cognitive disabilities 

A November 1998 STR notes that the Veteran complained of numbness of the left posterior side of his scalp after being kicked in the left side of the head during a rugby game 3 days prior.  On April 1999 service separation examination it was noted that the Veteran had experienced a head injury playing rugby during service with momentary loss of consciousness and headaches afterward with no sequelae.  

The Veteran suffered an anoxic brain injury following cardiac ventricular fibrillation on June 15, 2001.  He has current diagnoses of cognitive disorder not otherwise specified (NOS), depressive disorder NOS, amnestic disorder, and dementia.  

An October 2001 private outpatient treatment record suggests that the Veteran's depression may be related to his cognitive disorder.  

As the record includes evidence of an etiological factor for a cognitive disorder in service (i.e., a head injury with loss of consciousness), the "low threshold" standard as to when an examination to secure a nexus opinion is required is met as to the Veteran's cognitive disorder, and such examination is necessary  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).
 
As the record suggests a possible etiological relationship between the Veteran's cognitive disorder and his psychiatric disability (depression), the claims seeking service connection for those two disabilities are inextricably intertwined, and consideration of the service connection for psychiatric disability claim must be deferred pending resolution of the claim of service connection for a cognitive disorder.  Furthermore, if service connection for a cognitive disorder were to be established, there would be unresolved medical questions that would be to be addressed (by a medical nexus opinion).  

	Left knee disability

In November 1998 the Veteran sustained a left MCL strain in a rugby game.  An April 1998 STR notes that he complained of left knee pain.  The assessment was LCL strain vs. left quad tendonitis.  On April 1999 service separation examination the Veteran indicated that his left knee occasionally "gave out."  A November 2007 VA outpatient treatment record notes a diagnosis of left knee pain with questionable ACL laxity.  

As the evidence of record suggests that the Veteran may have a left knee disability that is associated with his injury (ies) in service, the low threshold standard of McLendon is met and a VA nexus examination is warranted.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities remaining on appeal from March 2009 to the present.  The RO should also ask the Veteran to identify any providers of recent private evaluation and/or treatment he received for such disabilities, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  The RO must secure for association with the claims file the complete clinical records (which are not already in the claims file) from the sources identified.  

2. The RO should also arrange for the Veteran to be examined by a neuropsychiatrist to determine the nature and likely etiology of his cognitive and (if indicated) psychiatric disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion that responds to the following:

a. What is the likely etiology for the Veteran's current cognitive disorder?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his reported head injury (ies) in service?  The explanation of rationale should include discussion of whether the injury(ies) in service contributed to cause the cognitive disorder..

b. If a cognitive disorder is determined to be related to the Veteran's service/injury therein, the examiner should further opine regarding the etiology for the Veteran's current psychiatric disability.  The examiner should identify (by medical diagnoses) the psychiatric disabilities found and, as to each diagnosed entity, indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to (at least in part)/was caused or aggravated by the Veteran's cognitive disorder . 

The reviewing physician must explain a rationale for all opinions offered.

3. The RO should also arrange for an orthopedic examination of the Veteran to determine whether or not he has a chronic left knee disability, and if so its likely etiology, and specifically whether any such disability is related to the Veteran's left knee complaints in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) the Veteran's current chronic left knee disability, if any,  and opine whether such disability is at least as likely as not (a 50 percent or greater probability) related to his service (and specifically to left knee complaints therein).  The examiner must explain the rationale for the opinion.

4. The RO should then re-adjudicate the remaining claims (to include, if a cognitive disorder is determined to be service connected, consideration of a secondary service connection theory of entitlement to service connection for the psychiatric disability.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


